UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 5, 2008 General DataComm Industries, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-8086 06-0853856 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 6 Rubber Avenue, Naugatuck, CT 06770 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (203)-729-0271 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
